Citation Nr: 9908957	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for "Agent Orange 
exposure."

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for a left forearm 
scar.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Reno, Nevada, Regional Office (RO) of 
the Department of Veterans' Affairs (VA).  An RO hearing was 
held in October 1997, a transcript of which is of record.

The hearing officer at the RO denied entitlement to service 
connection for Meniere's syndrome as secondary to Agent 
Orange exposure in January 1998 and the RO certified this 
issue for appellate review.  A notice of disagreement with 
this determination is not of record, and the Board has 
construed the issues for appellate review as limited to those 
reported on the title page.

The issue of service connection for PTSD is addressed in the 
remand portion of the decision.


FINDINGS OF FACT

1.  The claim for service connection for "Agent Orange 
exposure" is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim for service connection for hepatitis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.






3.  The claim for service connection for a right knee 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

4.  The appellant received treatment for a laceration to the 
left forearm while on active duty.

5.  At the October 1997 RO hearing, the appellant revealed a 
left forearm scar to the hearing officer.

6.  The evidence of record does not reflect a left forearm 
injury following the appellant's separation from service.


CONCLUSIONS OF LAW

1.  The claim for service connection for "Agent Orange 
exposure" is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for hepatitis is not 
well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a right knee 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  A left forearm scar was incurred during active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records disclose that he was 
afforded an enlistment physical examination in August 1969.  
The appellant, at that time, specifically denied, inter alia, 
a liver condition and a knee disorder.  His upper 
extremities, lower extremities, and skin were evaluated as 
normal.  Similarly, hepatitis was not found at the 
appellant's enlistment physical examination.

In October 1970, the appellant sustained trauma to the right 
knee as the result of a fall.  Upon reporting for treatment, 
he experienced "exquisite" pain medially and laterally, 
along with decreased range-of-motion of the right knee.  An 
x-ray was ordered, and it was stated to possibly reveal a 
chip fracture of the right proximal fibula.  The appellant's 
right knee was placed in a cylinder cast.

Several days later, the appellant's right knee was re-casted 
due to his having broken the original cast.

Several days after this recasting, still in October 1970, the 
appellant's right knee cast was removed.  A follow-up right 
knee x-ray was taken at that time.  The x-ray interpretation 
was "completely within normal limits."  The appellant was 
returned to duty at that point.

The appellant was scheduled for a separation physical 
examination in September 1971.  At the discharge physical 
examination, he claimed a "trick" or locked knee, but 
denied any liver "trouble."  The examining physician also 
wrote that the appellant indicated to him that he experienced 
an "occasional self-limiting" episode of bilateral knee 
stiffness.



At the September 1971 physical examination, the appellant's 
upper extremities, lower extremities, and skin were evaluated 
as normal.  As beforehand, there was no reporting concerning, 
or a diagnosis of, hepatitis.  Only two diagnoses were given 
in September 1971, and they were current heroin abuse and 
mild bilateral high frequency hearing loss.

The appellant, in October 1971, sustained a laceration to his 
left forearm.  The cut was cleaned, and a dressing was 
applied to the wound.  The appellant's left arm was also 
placed in a sling.

The appellant was discharged from service in November 1971.  
His records of service (DD-214's) show he was trained as an 
ammunition storage specialist and served a tour of duty in 
Vietnam.  His decorations include a Vietnam Service Medal.

The appellant filed his original claim for compensation in 
June 1996.  In June 1996, he submitted claims for "Agent 
Orange exposure," left forearm scars, an in-service right 
knee injury, and hepatitis.  The appellant did not specify 
any disease or disorder which he believed to be the product 
of in-service Agent Orange exposure.  On his application, the 
appellant maintained that he was exposed to Agent Orange in 
1971; further, he contended that he injured his right knee 
and suffered scars to his left forearm in 1971.  He stated 
that he did not know when he contracted hepatitis during 
active service.

The appellant, in June 1996, submitted a statement along with 
his claim for compensation.  In the statement, he asserted 
that he had been treated for "Agent Orange."  As 
beforehand, he did not did not specify any disease or 
disorder which he felt to be the result of Agent Orange 
exposure.  The appellant alleged that he was treated for 
hepatitis in 1972 at Fort Lewis, Washington.


Private medical records, it appears, were also entered into 
evidence at the time of the appellant's filing of his claim 
for compensation.  These private medical records date from 
1993 to 1996.  The appellant could not produce any medical 
records near in time to his separation from service.

These private medical records do not reveal any complaints 
related to, or treatment for, hepatitis or hepatitis 
residuals.

In January 1993, the appellant sustained an on-the-job right 
knee injury.  He apparently slipped on ice and fell on his 
flexed right leg, presenting to his work health clinic with 
"severe" right knee pain.  At the clinic, the appellant 
told the physician's assistant that he underwent a "right 
knee reconstruction" "many years ago."  Based upon the 
appellant's account, the physician's assistant believed that 
his right medial collateral ligament had been reconstructed, 
as well as his right anterior cruciate ligament.

The appellant's right knee injury was evaluated by a 
physician in February 1993.  In February 1993, the appellant 
again spoke of previous right knee reconstructive surgery; he 
then said that such surgery was performed three or four years 
earlier.  The appellant, furthermore, related that he 
underwent such right knee reconstructive surgery "2 months 
after he had injured his right knee when a trench gave out 
while he was working."

The Board notes that, in February 1994, the appellant's 
private physician referred to his having had "multiple" 
right knee surgeries.

The appellant sought some treatment in February 1995.  At 
that time, he reported Agent Orange exposure while in Vietnam 
and chemical exposure "in Arizona 10 years after that."  
The appellant apparently suffered "severe organophosphate 
poisoning" at a work site in Arizona, and required 
hospitalization for ten days.  The appellant stated in 
February 1995 that, since the time of his "severe 
organophosphate poisoning," he "has never had good 
balance."

The Board observes that, on a May 1996 (private) medical 
referral form, it was written that the appellant had a 
"history of Agent Orange exposure" and organophosphate 
exposure, as related above.

The appellant's VA treatment/evaluation records were secured 
by the RO.  These VA records span from January 1995 to July 
1996.

As with the appellant's private medical records, these VA 
medical records do not disclose any complaints concerning, or 
treatment for, hepatitis or hepatitis residuals.

The appellant was scheduled for a VA orthopedic examination 
in March 1997.  It was asked by the RO at this time that the 
examining specialist opine as to whether his current right 
knee disability might be related to, or the result of, the 
right knee injury he sustained in October 1970.

At the March 1997 orthopedic examination, the appellant once 
more reported post-service right knee problems.  He informed 
the examiner that he had two arthroscopes in the 1980's and 
reconstruction surgery of the right anterior cruciate 
ligament and right medial collateral ligament sometime around 
1990; this reconstruction surgery, the appellant said, took 
place after a "major" accident.  Hardware from the right 
knee reconstruction was removed several years later.

In March 1997, the appellant's chief complaint was that of 
right knee instability.  The March 1997 orthopedic examiner 
opined, "This gentleman's problem with instability is not at 
all related to his accident of 1970."  The physician added, 
"There is just no question that his current symptoms are in 
no way related to his 1970 injury."  In support of this 
opinion, the specialist declared, "At most, [the appellant] 
had a sprain [in 1970] and even that was only treated with 
ten days of casting, and there is no history of instability 
until nearly twenty years later at which time he had a 
devastating injury."

The RO issued an adverse rating decision in May 1997.  




That same month, the appellant entered a Notice of 
Disagreement with regard to the RO's rating decision.  He 
wrote, inter alia, "I disagree on the determination on my 
Agent Orange exposure."  Again, the appellant did not 
specify any disease or disability which he believed to have 
been caused by Agent Orange exposure during his military 
service.  Further, the appellant generally spoke of in-
service and post-service VA treatment in his Notice of 
Disagreement, but did not cite any pertinent treatment from a 
time near to his separation from service.

Additional VA treatment records were obtained by the RO.  
These VA treatment/evaluation records show a period of 
hospitalization in December 1996.  At that time, the 
appellant was afforded a physical examination.

A right knee disability was diagnosed in December 1996.  
However, the disability was not, as beforehand, related to 
the appellant's active duty period.  Hepatitis, or residuals 
thereof, was not diagnosed in December 1996, nor was the 
appellant then discovered to be suffering from any disease or 
disorder usually identified with Agent Orange exposure.

The RO, in July 1997, posted to the appellant a Statement of 
the Case.  

In September 1997, the appellant filed a substantive appeal.  
In his substantive appeal, the appellant once more did not 
name any disease or disability which he believed was caused 
by Agent Orange exposure.  Rather, he merely stated that he 
wished to appeal for service connection for "Agent Orange 
Exposure."

The appellant was afforded an RO hearing in October 1997.  



Concerning his Agent Orange claim, the appellant's 
representative then remarked, ". . . [T]he Agent Orange 
issue is a presumptive."  The representative continued, "We 
have no claims on any particular injury or disease, but . . . 
that is automatic too because it is presumptive he was there 
in the correct time."  Later at the hearing, the appellant's 
representative stated, "From statements here, we have tried 
to show . . . that the veteran has been exposed to Agent 
Orange which is a presumptive.  He has no injuries tied to 
Agent Orange so it is just a presumptive rating."

The appellant's representative admitted at the October 1997 
RO hearing that his service medical records are silent as to 
any treatment for, or evaluation of, hepatitis.  Nonetheless, 
the appellant maintained at the hearing that he was told 
while in service that he had hepatitis.  The appellant 
testified that he has not received any treatment for 
hepatitis since his discharge, and he testified that, since 
his separation, he has not experienced any "problems with 
hepatitis."

At his hearing, the appellant recounted treatment for his 
left forearm while on active service.  He said, ". . . 
[T]hey sewed the arm up, inside and out," and described the 
cut to his left forearm as being "pretty deep."  The 
appellant, at the October 1997 hearing, showed the hearing 
officer the scar that resulted from his in-service injury.  
The hearing officer stated on the record that "the veteran 
is showing the scar on his left forearm which is probably 1/2 
inch wide, and 6 inches to 8 inches long."  The appellant 
did not relate any form of post-service injury to his left 
forearm.

At the RO hearing, the appellant also spoke of his in-service 
right knee injury and subsequent treatment, and testified as 
to his post-service right knee problems and treatment.  
Transcript, October 1997.

In April 1998, the appellant submitted a private physician 
statement in support of his claim for service connection for 
a right knee disability.  A current right knee disability was 
detailed; and this disorder was remarked to be present "for 
some time now."  However, the appellant's physician did not 
tie the current right knee disability to his period of active 
military service.

The appellant's representative alleged in November 1998 that 
his post-service right knee injuries were due to his in-
service right knee injury.  He argued that the post-service 
injuries were "caused because the (R) knee was in a weakened 
condition from the in service injury."  The representative 
did not refer to any favorable competent medical opinion on 
point.

In March 1999, the appellant supplied some private medical 
records which he alleged "support my service connected claim 
on my right knee condition."  But a review of these medical 
records establishes that his chief complaint at the time of 
treatment was "possible v.d.."  The private medical records 
from 1982 make no mention of a right knee disorder.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

For a showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

In addition, in order for a veteran to be entitled to service 
connection for a claimed disability, there must be competent 
medical evidence of a disability in service and a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  





A claim for compensation does not exist where there has 
merely been certain exposure during military service.  That 
exposure must have resulted in an actual current disability 
in order for service connection to be awarded.

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant and his representative are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time.  Issues involving 
medical causation, onset, etiology, or diagnosis require 
competent medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 (1998) will be considered to have been incurred under 
the circumstances outlined in that section, even though there 
is no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers; and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Board also notes that the regulations, regarding Agent Orange 
exposure were amended in November 1996. 61 Fed. Reg. 57,586 
(1996) (providing presumptive service connection for prostate 
cancer and acute and subacute peripheral neuropathy) 
(codified at 38 C.F.R. § 3.309(e)).




These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  38 C.F.R. § 3.303(d); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure 
during service caused the malady that appears many years 
later"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
("even though a veteran may not have had a particular 
condition diagnosed in service, or for many years afterwards, 
service connection can still be established"); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

A claimant must present evidence of a well-grounded claim.  
That is, a plausible claim, one which is either meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim must 
be supported by evidence, not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. § 
5107(a).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, in which case the appellant prevails; or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each such issue is to be given the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Entitlement to service connection for "Agent Orange 
exposure"

Analysis

The appellant here has filed a claim for compensation merely 
based upon "exposure to Agent Orange" during his military 
service.  Throughout the adjudication of this claim, he did 
not specify any current disease or disability which he feels 
has been caused by Agent Orange exposure.

To be sure, the appellant's representative declared at the 
October 1997 RO hearing, "From statements here, we have 
tried to show . . . that the veteran has been exposed to 
Agent Orange which is a presumptive.  He has no injuries tied 
to Agent Orange so it is just a presumptive rating."

The question then is whether the appellant may be granted a 
claim for compensation simply as the result of certain 
chemical exposure during his military service.  The law, 
related above, makes abundantly clear that service connection 
is not possible or appropriate in such a situation.

Again, service connection may only be granted for an actual 
disability.  
38 U.S.C.A. §§ 1110, 1131.  Also, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, in order for a veteran to be 
entitled to service connection, there must be evidence of a 
current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the case 
at hand, not only has the veteran not identified a specific 
disorder as secondary to Agent Orange exposure, he has not 
been shown, on the basis of the competent medical evidence of 
record, to have any of the disorders earlier reported which 
have been recognized by VA as secondary to Agent Orange 
exposure.

Certain exposure while in service, standing alone, cannot 
form the basis for a successful claim for compensation.  The 
law does not contain any provision for "a presumptive 
rating," as the appellant's representative has put the 
issue.

In summary, the Board must deny the appellant's claim of 
entitlement to service connection for "Agent Orange 
exposure" as not well-grounded in the absence of any form of 
current disorder.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection.  
38 U.S.C.A. § 5103(a) (West 1991); see Robinette v. Brown, 
8 Vet. App. at 77-8 (1995); see also Isenhart v. Derwinski, 3 
Vet.App.177, 179-80 (1992) (VA has a duty to advise claimant 
of evidence required to complete application).  Should the 
appellant actually develop a disease or disorder which he 
believes to be the product of Agent Orange exposure while in 
service, he may use such evidence to make out a claim for 
compensation.  


At present, the appellant has not indicated the existence of 
any post-service or in-service medical evidence, or other 
documentation that has not already been procured which would 
serve to render this claim well-grounded.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).

As the veteran's claim for service connection for "Agent 
Orange exposure" is not well-grounded, the doctrine of 
reasonable doubt does not apply.


Entitlement to service connection for hepatitis

Analysis

The evidence of record does not substantiate that the 
appellant contracted hepatitis while on active duty.

The appellant claims that he was told during military service 
that he had hepatitis.  However, his service medical records 
are silent as to any treatment for, or evaluation of, 
hepatitis, and even the appellant's representative admitted 
that the service medical records "do not show any record for 
hepatitis."

The appellant was afforded a separation physical examination 
in September 1971, and a diagnosis of hepatitis, or residuals 
of hepatitis, was not made at that time.  There were two 
diagnoses in September 1971, but, again, there was no 
reporting of hepatitis or residuals of hepatitis.

Here, the evidence of record also does not reveal continuity 
of symptomatology of hepatitis after the appellant's 
separation from service.


Private and VA treatment records have been obtained by the 
RO, and these post-service medical records do not demonstrate 
any form of treatment for, or evaluation of, hepatitis.  
Indeed, the appellant conceded at his RO hearing that he has 
not received any treatment for hepatitis since his separation 
from the military.

More importantly, the medical record in this case does not 
establish the existence of a current hepatitis disease, or 
residuals of hepatitis.

As related above, the appellant's post-service private and VA 
treatment records do not reveal a diagnosis of hepatitis.  
The appellant was afforded a physical examination during a 
December 1996 period of VA hospitalization, and hepatitis was 
not diagnosed at that time.

The lack of a current hepatitis diagnosis should not come as 
a surprise as the appellant testified at his RO hearing that, 
"to [his] knowledge," he has not experienced any "problems 
with hepatitis" following his discharge from service.  Thus, 
even though he has filed a claim for compensation for service 
connection for hepatitis, the appellant himself does not 
assert that he presently suffers from hepatitis.

Only the appellant has alleged that he contracted hepatitis 
during his military service.  As related above, lay witnesses 
such as the appellant are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time.  Issues involving medical 
diagnosis require competent medical evidence, and the 
appellant has not been shown to be a competent medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91 (1993).

In summary, the Board must deny the appellant's claim of 
entitlement to service connection for hepatitis as not well-
grounded in the absence of competent medical evidence of 
hepatitis in service, continuity of symptomatology, or a 
current hepatitis disease or residuals thereof.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for hepatitis.  38 U.S.C.A. § 5103(a) (West 1991); see 
Robinette v. Brown, 8 Vet. App. at 77-8 (1995); see also 
Isenhart v. Derwinski, 3 Vet.App.177, 179-80 (1992) (VA has a 
duty to advise claimant of evidence required to complete 
application).  He has not indicated the existence of any 
post-service or in-service medical evidence that has not 
already been procured which would serve to render his 
hepatitis claim well-grounded.  McKnight v. Gober, 
131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).

As the veteran's claim for service connection for hepatitis 
is not well-grounded, the doctrine of reasonable doubt is not 
applicable.


Entitlement to service connection for a right knee disability

Analysis

The evidence of record does not substantiate that the 
appellant suffered from a chronic right knee disability while 
on active duty.  His service medical records reflect only 
that his in-service right knee problems were transient in 
nature, treated, and resolved with no residual disability.

The appellant's service medical records clearly establish 
that he sustained a right knee injury in October 1970.  The 
fact of the injury is not in question here.  The severity of 
that injury, including residuals of the right knee injury, 
is.

Subsequent to the appellant's fall in October 1970, a 
cylinder cast was placed on his right knee.  A cast remained 
for a few weeks and was then removed.  X-rays were taken at 
that point, and these were interpreted as being "completely 
within normal limits."  As the March 1997 examiner declared, 
"At most, [the appellant] had a sprain [in 1970] and even 
that was only treated with ten days of casting . . . ."

The appellant's service medical records do not disclose any 
residual or continued right knee problems for the remainder 
of his active duty period - a period of over a year.  
Moreover, although he claimed a "trick" or locked knee at 
his September 1971 separation physical examination, the 
appellant's lower extremities were then determined to be 
normal; a right knee disorder was not diagnosed.

The evidentiary record here likewise does not reveal 
continuity of symptomatology of a right knee disability 
following the appellant's discharge.

The appellant has not produced any sort of medical 
documentation to demonstrate a right knee disorder at any 
point soon after his separation.  Those medical records which 
he has placed into evidence date from years following his 
discharge, and plainly establish other causation for his 
current right knee disability - namely, post-service, on-the-
job injuries.  

The appellant has sustained at least two right knee injuries 
since he was discharged from the military; these post-service 
injuries have necessitated that he undergo two arthroscopes 
and right knee reconstructive surgery.  The post-service 
right knee injuries, further, occurred remotely in time to 
his discharge - over several years later.  The Board points 
out again that the March 1997 orthopedic examiner determined, 
"At most, [the appellant] had a sprain [in 1970] and even 
that was only treated with ten days of casting, and there is 
no history of instability until nearly twenty years later at 
which time he had a devastating injury."

Finally, there is no competent medical evidence of record 
linking the appellant's present right knee disorder in any 
way to his October 1970 in-service injury; or to any other 
incident while he was on active duty.

It is beyond doubt that the appellant suffers from a right 
knee disability at present.  But none of the appellant's 
private physicians has connected his right knee disorder to 
active service.  That, despite substantial post-service right 
knee treatment and evaluation.  


Moreover, the appellant was offered a VA examination in March 
1997 precisely on the issue of a relationship between his in-
service right knee injury and his current right knee 
disorder, and the examining orthopedist opined, "This 
gentleman's problem with [right knee] instability is not at 
all related to his accident of 1970."  The orthopedic 
specialist held, "There is just no question that his current 
symptoms are in no way related to his 1970 injury."

Only the appellant and his representative have alleged that 
his current right knee disability is related to his active 
service period; specifically, to the October 1970 injury that 
he sustained.  As related above, lay witnesses such as the 
appellant and his representative are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time.  Issues involving 
medical diagnosis, causation, etiology, and onset require 
competent medical evidence, and neither the appellant nor his 
representative has been shown to be a competent medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91 (1993).

In summary, the Board must deny the appellant's claim of 
entitlement to service connection for a right knee disability 
as not well-grounded in the absence of competent medical 
evidence of a chronic right knee disability while in service, 
continuity of symptomatology, or a current right knee 
disorder etiologically related to service.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for a right knee disability.  38 U.S.C.A. § 5103(a) (West 
1991); see Robinette v. Brown, 8 Vet. App. at 77-8 (1995); 
see also Isenhart v. Derwinski, 
3 Vet.App.177, 179-80 (1992) (VA has a duty to advise 
claimant of evidence required to complete application).  

The veteran has not indicated the existence of any 
post-service or in-service medical evidence that has not 
already been secured which would serve to render his right 
knee claim well-grounded.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).

As the veteran's claim for service connection for a right 
knee disability is not 
well-grounded, the doctrine of reasonable doubt is not 
applicable to this case.


Entitlement to service connection for a left forearm scar

Analysis

The Board finds the appellant's present claim for service 
connection for a left forearm scar to be well-grounded.  
Further, the Board finds that all necessary and relevant 
evidence has been developed with regard to this particular 
claim.  
38 U.S.C.A. § 5107.

The Board views the above medical evidence as sufficient to 
establish that the appellant sustained a laceration to his 
left forearm while in service, and that his current left 
forearm scar, observed at his October 1997 RO hearing, was 
caused by such in-service laceration.  The Board concludes 
that the appellant presently has a left forearm scar which 
had its onset in active service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.303.

The appellant's left forearm, as outlined above, was 
lacerated in October 1971.  At that time, the wound was 
cleaned and dressed, and the appellant's arm was placed in a 
sling.  This injury was incurred after the appellant's 
separation physical examination, which took place in 
September 1971, so a left forearm scar would not have been 
noted at the physical examination.  Additionally, the left 
forearm wound was sustained only one month prior to the 
appellant's separation.





The evidentiary record does not indicate an injury to the 
left forearm at any point in time between the appellant's 
discharge in November 1971 and the filing of his claim for 
compensation in June 1996.  The appellant's post-service 
medical records, private and VA, speak to other, post-service 
accidents, but, again, nothing concerning an injury or 
laceration to the left forearm.

In summary, the Board has determined that the evidentiary 
record in this case establishes that the appellant's left 
forearm was lacerated while he was on active duty, as well as 
that his current left forearm scar was produced by this in-
service laceration.  The Board, as the result, concludes that 
the appellant is entitled to service connection for a left 
forearm scar.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.303.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for "Agent Orange 
exposure", the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hepatitis, the appeal 
is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right knee 
disability, the appeal is denied.

Entitlement to service connection for a left forearm scar is 
granted.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection for PTSD requires competent medical 
evidence establishing a clear diagnosis of the disorder; 
credible supporting evidence that the claimed, 
in-service stressor(s) actually occurred; and a link, 
established by competent medical evidence, between current 
symptomatology and the claimed, in-service stressor(s).  
38 C.F.R. § 3.304(f) (1998).

The Board concludes that the appellant's present claim needs 
to be remanded to the RO for further evidentiary development.  
In particular, the Board finds that the RO, during the 
adjudication of his PTSD claim, could have attempted to 
verify the existence of his alleged, in-service stressors.  

The appellant provided more detailed information regarding 
his claimed, in-service stressors at his October 1997 RO 
hearing, the Board observes.  Also, the appellant has 
apparently obtained treatment for PTSD at the Santa Fe Vet 
Center as well as the Las Vegas Vet Center.  These records 
were not procured by the RO during the adjudication of his 
current claim.  They may well contain additional information 
and detail to enable the RO to attempt to confirm the 
appellant's claimed, in-service stressors.

Since the current record reflects diagnoses of PTSD, 
including during VA treatment and evaluation, the RO should 
undertake this factual development of the appellant's PTSD 
claim.

The Board notes that the diagnoses of PTSD made during VA 
treatment/evaluation are deficient.  The evidentiary record 
at that point only included the appellant's remarks 
concerning his claimed, in-service stressors.  The record did 
not then contain any attempted verification of his alleged 
stressors by the RO.  Thus, it cannot be said that the 
previous diagnoses of PTSD have resulted from informed, 
competent evaluations.  An examination based on a 
questionable history is inadequate for rating purposes.  See 
West v. Brown, 7 Vet. App. 70, 77-8 (1994).

VA has a duty to assist the veteran in the development of 
facts pertinent to a claim.  38 U.S.C.A. § 5107(a).  This 
duty to assist includes the duty to develop facts when the 
record before the Board is clearly inadequate.  
EF v. Derwinski, 1 Vet. App. 324 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his PTSD claim under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1998), the 
Board is deferring adjudication of this issue pending a 
remand of the case to the RO for the following action:

1.  The RO should take all necessary 
steps to secure the appellant's complete 
service personnel records.  Some service 
personnel records were obtained during 
the RO's adjudication of his PTSD claim.  
However, it does not appear that the 
appellant's complete service personnel 
records were procured.  





The RO should write the National 
Personnel Records Center (NPRC) and make 
an explicit inquiry for all outstanding 
service personnel records.  If the NPRC 
is unable to provide such records, the RO 
should request guidance as to where to 
search otherwise.  The RO might contact 
the appellant directly and inquire 
whether he has received and retained a 
copy of his service personnel records.

2.  The RO should take all necessary 
steps to obtain copies of the appellant's 
relevant, private treatment records.  The 
RO, at a minimum, should seek his records 
from the Santa Fe Vet Center and Las 
Vegas Vet Center; the appellant has 
apparently received treatment for PTSD at 
both facilities.  The RO should contact 
the appellant and ask that he provide all 
necessary information regarding his 
pertinent, private treatment, including 
full names of treatment providers, 
mailing addresses, and approximate dates 
of treatment; the RO should secure any 
necessary authorization from him in order 
to obtain copies of these records.

3.  Copies of the appellant's current VA 
treatment records from the Las Vegas, 
Nevada, VA Outpatient Clinic should be 
obtained and associated with his claims 
file.  The RO should request all 
treatment/evaluation and hospitalization 
records for the period from July 1997 to 
the present time.




4.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding any and all 
stressful events to which he was 
allegedly exposed while in service.  The 
appellant should be directed to furnish 
exacting, specific details of the claimed 
stressful events to the best of his 
ability.  The veteran's statement should 
especially include precise dates (or 
periods of time), places, detailed 
descriptions, units of service, and duty 
assignments, in addition to the names, 
units of assignment, and any other 
identifying information concerning other 
individuals involved in these events.  

In this respect, the RO should plainly 
inform the appellant that the Court has 
held that asking a veteran to provide the 
underlying facts to a claim does not 
constitute an impossible or onerous task; 
the duty to assist is not a one-way 
street.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The RO 
should plainly inform the appellant of 
the consequences of his not supplying any 
needed information.

5.  The RO should afford the veteran the 
opportunity to submit or identify any 
other evidence pertinent to his current 
PTSD claim.  The RO should advise the 
appellant as to what sort(s) of evidence 
would be helpful in establishing 
entitlement to the benefit sought.  Any 
evidence identified by the veteran should 
be secured by the RO and associated with 
his claims folder.




6.  After obtaining the foregoing 
requested information, the RO should 
forward it, together with a copy of the 
veteran's service personnel records, 
available service medical records, and 
copies of his records of service (DD-
214), to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150, in an 
attempt to verify his claimed stressors.

7.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that agency, the RO should 
prepare a clear, comprehensive report 
detailing the nature of any combat action 
and/or each in-service, stressful event 
verified by the ESG.  If no combat 
stressor has been verified, the RO should 
declare as much in its report.  This 
"stressor" report is then to be added 
to the claims folder.

8.  If, and only if, the RO has received 
verification of a stressor(s), the 
appellant should be scheduled for a 
psychiatric examination by a board of two 
VA psychiatrists who have not previously 
seen or treated him, if at all possible, 
in order to determine whether he 
presently suffers from PTSD.  The RO is 
to emphasize to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The appellant's claims file and a 
separate copy of this remand must be made 
available to, and thoroughly reviewed by, 
the psychiatric examiners prior to 
conduction and completion of the 
examination and the examination report(s) 
must be annotated by the examiners in 
this regard.  Prior to these 
examinations, the RO is to inform the 
psychiatrists of the results of its 
determination in paragraph (8), above, as 
to the existence of an in-service 
stressor or stressors.  With regard to 
PTSD, the RO must specify for the 
examiners the stressor or stressors that 
it has determined is/are established by 
the record, and the examiners must be 
instructed that only those events may be 
considered for the purpose of concluding 
whether the appellant was exposed to a 
stressor while in service.

If a diagnosis of PTSD is made, the 
psychiatric examiners should specify (1) 
whether each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD.

The examiners should report all Axis I 
and II diagnoses present, if any; discuss 
any psychological stressors; and resolve 
any conflicts between their findings and 
the diagnostic findings in the evidence 
associated with the appellant's claims 
file.  

Any appropriate studies, including 
psychological testing and PTSD sub-
scales, are to be performed at this time.  
The examiners should assign a Global 
Assessment of Functioning Score (GAF) 
which is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and explain what the assigned score 
means.

The psychiatric examination reports must 
include a complete rationale for all 
opinions expressed.

9.  Following completion of the 
foregoing, the RO should review the 
appellant's claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the RO should review the 
requested psychiatric examination reports 
and required opinions to ensure that any 
diagnosis of PTSD was based upon the 
verified history of the appellant as 
provided by the RO.  If the examiners 
relied upon a history which was not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board points out again 
that the Court has held that a diagnosis 
of PTSD based upon an examination process 
which relied upon an unverified history 
is inadequate.  West, 7 Vet. App. at 77.

10.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, this case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome provided.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


